Opinion issued June 27, 2013




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-13-00087-CR


                    CARLTON RAY BUSH, JR., Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


               On Appeal from the County Court at Law No. 1
                       Montgomery County, Texas
                     Trial Court Cause No. 11-269089


                       MEMORANDUM OPINION

      Appellant, Carlton Ray Bush, Jr., has neither established indigence, nor paid,

or made arrangements to pay, the fee for preparing the clerk=s record. See TEX. R.

APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond.

      We dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);

Sutherland v. State, 132 S.W.3d 510, 512 (Tex. App.—Houston [1st Dist.] 2004,

no pet.) (dismissing criminal appeal for want of prosecution based on appellant’s

failure to pay for clerk’s record). We dismiss all pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




                                          2